DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1–11, in the reply filed on 7 July 2022 is acknowledged.
Claims 12–18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–5 and 7–11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–11 and 27–31 of copending Application No. 17/042,906 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses, or alone renders obvious, every element in the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pending Claims
Reference Application
Claim 1. A sous vide device including:
an outer housing;
a first inner wall located within the housing and enclosing a space;
a second inner wall located in the space and enclosing a first duct, with a second duct being located between the first inner wall and second inner wall, with the first duct having a liquid inlet, and the second duct having a liquid outlet adjacent the liquid inlet, with the first duct being connected to the second duct at a position spaced from the inlet and outlet so as to provide a liquid flow path extending from the inlet to the outlet;
rotatably driven vanes associated with the fluid flow path to cause liquid to flow from the inlet to the outlet;
a motor drivingly connected to the vanes to cause rotation thereof; and
a heater operatively associated with the fluid flow path to heat the liquid passing therealong.

The reference application does not explicitly mention that the first duct is connected to the second duct at a position spaced from the inlet and outlet. However, given that the details (italicized) that specify that the inner flow path inlet is adjacent to the outer flow path outlet and the outer flow path inlet is adjacent to the inner flow path outlet, it would only be natural for the first duct (the inner flow path of the reference application) and the second flow path (the outer flow path of the reference application) to be connected at a position spaced from the inlet and the outlet of the apparatus.
Claim 1. A sous vide appliance including:
a tube having longitudinally opposite first and second ends, and providing a liquid flow path having an inlet adjacent the first end, and an outlet adjacent the second end;
a heating element mounted adjacent the tube to heat liquid passing along the flow path from the inlet to the outlet;
an outer housing within which the tube is located; and
a switch located between the tube and the housing and operatively associated with the heating element to provide for the delivery of electric power to the heating element.

2. The sous vide appliance according to claim 1, wherein the switch is located adjacent the second end so as to be cooled by conduction.

3. The sous vide appliance according to claim 2, wherein the switch is mounted on the outer housing to at least assist in conductively cooling the switch.

4. The sous vide appliance according to claim 3, wherein said tube is an outer tube, and the sous vide appliance includes an inner tube, the inner tube being located within the outer tube but spaced therefrom with the flow path being an outer flow path and located between the inner and outer tubes, the inner tube providing an inner flow path, that is joined to the outer flow path, the outer flow path having an outlet and an inlet, with the outer flow path outlet being adjacent the inner flow path inlet, and the outer flow path inlet being adjacent the inner flow path outlet.

5. The sous vide appliance according to claim 4, wherein the inner tube is part of an assembly that causes liquid to flow from the inner flow path inlet, to the outer flow path outlet.

6. The sous vide appliance according to claim 5, wherein the assembly that causes the liquid to flow is an impeller assembly.
Claim 2: The sous vide device of claim 1, wherein the heater is mounted on a surface facing the second duct to heat the liquid as liquid passes along the second duct.
See claim 1, “mounted adjacent the tube to heat liquid passing along the flow path from the inlet to the outlet.”
Claim 3: The sous vide device of claim 1, wherein the second inner wall is mounted for rotation about a rotational axis, and is rotatably driven by the motor, with the vanes attached to the second inner wall so as to be rotatably driven thereby
See claim 27, “a magnetic drive to cause rotation of the tube.”
Claim 4: The sous vide device of claim 1, wherein the vanes are located adjacent the outlet so as to propel the liquid through the outlet from the second duct.
See claim 27, “an impeller operatively associated with the flow path and attached to the tube.”
Claim 5: The sous vide device of claim 1, wherein the first inner wall is tubular, and the second inner wall is tubular.
See claim 4, “an outer tube,” “an inner tube.”
Claim 7: The sous vide device of claim 1, further including a switch operatively associated with the heater to deliver electric power thereto, with the switch being mounted on the first inner wall so as to be at least partly cooled by liquid passing along the second duct.
See the “switch” details of claims 1 and 2.
Claim 8: The sous vide device of claim 1, wherein the motor is mounted to be remote from the inlet and outlet so as to be positioned adjacent where the first duct communicates with the second duct.
It would only make sense to attach the drive of claim 27 to the end opposite to the inlet of the impeller tube.
Claim 9: The sous vide device of claim 1, wherein the vanes are vanes of an impeller.
See claim 6, “impeller.”
Claim 10: The sous vide device of claim 1, further including a first magnetic coupling rotatably driven by the motor, and a second magnetic coupling driven by the first magnetic coupling and associated with the vanes so as to cause rotation thereof.
See claim 27, “drive magnets that are rotatably driven, driven magnets rotatably driven by the drive magnets.”
Claim 11: The sous vide device of claim 1, wherein the second duct is annular in configuration and surrounds the first duct.
See claims 1 and 4, “tube,” where an annular tube is the most obvious construction of a tube.


Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–11 and 27–31 of copending Application No. 17/042,906 as applied to claim 1 above, and further in view of Fetterman et al. (US Pub. 2013/0220143).
Claim 6: The sous vide device of claim 1, further including a temperature sensor mounted on the first inner wall and to provide a signal indicative of the temperature of the liquid passing along the second duct.
The reference application does not disclose any temperature sensor.

However, temperature sensors within the field of sous vide immersion cookers are well known, as for example shown in Fetterman (140), and it would have been obvious to one of ordinary skill in the art to attach this temperature sensor anywhere within the device where the temperature of the water could be ascertained, including on the first inner wall.


This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
All of claims 1–11 would be allowable if the double patenting rejection was overcome.
The following is a statement of reasons for the indication of allowable subject matter:
Sous vide immersion cookers are well known, but the prior art of record neither discloses nor suggests, alone or in combination, a sous vide device comprising a two-layer surrounding arrangement involving a first inner wall and a second inner wall, where a liquid inlet is adjacent to a liquid outlet, and a first duct of the second inner wall is connected to a second duct of the first inner wall at a position spaced from the inlet and the outlet.
Koro et al. (US Pub. 2008/0179311) is interesting for disclosing a fluid flow heater arrangement with much in common with what is disclosed (fig. 23), but Koro is far from perfectly analogous to a sous vide apparatus, lacks what would properly be considered a separate inlet and outlet, and would not have been obvious to use as a guide to modify the heating flow path of a flow-through liquid heater that interacts with an external fluid environment (via the inlet and outlet) without the benefit of hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Berthold (US Pat. 1,854,880), Young et al. (US Pub. 2019/0124722).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761